 382DECISIONS OF NATIONALLABOR RELATIONS BOARDThe McCall Printing Company, Dayton,Ohio DivisionandDayton Bookbinders UnionLocal No. 199,affiliated with International Brotherhood of Book-binders,AFL-CIO,Petitioner.Case 9-RC-8430December21, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, aninvestigationwas conducted by theRegionalDirectorforRegion9.TheRegionalDirector thereafterdismissedthe petition without a hearing and, in aletter to the Petitioner,noted that "the unit sought bythe Petitioner constitutes an arbitrary grouping ofonly a segment of the Employer's unrepresentedclerical employees and is, therefore, inappropriate."Pursuant to an appeal by the Petitioner under Section102.71 of the National Labor Relations Board Rulesand Regulations,Series 8,as amended, the NationalLaborRelationsBoard reversed the Regional Direc-tor's dismissaland directed him to issue a notice ofhearing.A hearing was held before Joseph T. Perry, HearingOfficer, on June 1 and 9, 1970. Thereafter, pursuant toSection102.67 of the Board Rules and Regulations,this casewas transferred to the Board for decision.The Employer and the Petitioner filed briefs with theBoard.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings madeat the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employerisengagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerceexistsconcern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the followingreasons.The Petitioner seeks to represent all employees iniQuality assurance, in turn, is now part of the customer servicedepartmentthe Employer's quality inspection department, whichispart of the quality assurance department.' TheEmployer contends that the inspection departmentemployees do not constitute a separate appropriateunit and that they share a community of interest withother unrepresented clerical employees with whomthey should be joined in a single unit.InCase 9-RC-7799 the Regional Director forRegion 9, on October 11, 1968, dismissed a petitionseeking representation of the same employees in-volved herein. In his decision therein, which was notappealed to the Board, the Regional Director referredto these employees as printing inspection clerks orquality evaluators.He described their tasks asinvolving "minimal physical activities," as fallingwithin the Employer's clerical grade 2, and asinvolving contacts principallywith the customerservice department whose clerical employees were notsought.He concluded that they were engaged inclerical,not production, work, and that the unitsought-by the Pressmen in that case-constituted anarbitrary grouping of the Employer's unrepresentedclerical employees inappropriate for collective bar-gaining.In the instant proceeding, the Regional Director'sletter dismissing the petition stated that "the Petition-er does not contend that the duties of any of theemployees in the unit sought have changed or are anydifferent" from those in 1968. However, the Petition-er, in its request for review, contended that the dutiesare, in fact, different now. Therefore, we directed ahearing to elicit more clearly what clerical functionsareperformed by the employees sought by thePetitioner. The record of the hearing herein revealsthat the quality inspection department consists of anadvertising copy expediter, a trucker, and approxi-mately 15 quality evaluators who select magazinesfrom a small part of the regular press run, arecognized quality cycle, for distribution to suchspecial customers of the Employer as editors, publish-ers, advertising agencies, and advertisers. Better thanaverage copies of the appropriate publication arechosen, but most "rejected" copies are returned to theproduction process for delivery to subscribers ornewsstands. This work entails checking the covers andflipping the pages. A pen, paper clips, filing cards, andrubber bands are the required tools. The regularproduction quality control function is performed byother employees not sought herein.A comparison of the Regional Director's 1968decision and the record herein reveals that there hasbeen no change in the employees' duties. We agreewith the Regional Director's conclusion in Case9-RC-7799 that the quality inspection department187 NLRB No. 47 Mc CALL PRINTING CO., DAYTON,OHIO DIV.383employees are engaged in clerical, not production,work. His decision to dismiss the instant petition onessentially the same basis as in 1968 is warranted bythe record herein. Accordingly, we find that the workof the employees in the unit sought by the Petitioner isclerical in nature and that the unit constitutes anarbitrary grouping of only a segment of the Employ-er's unrepresented clerical employees and is, there-fore, inappropriate.We shall dismiss the petitionherein.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.MEMBER BROWN, dissenting:Contrary to my colleagues, I would permit thequality inspection employees to decide through anelectionwhether they wished to be included in theunit of bindery a #d mailing department employeescurrently represented by the Petitioner. I consider thequality inspection department employees' work morerelated to the production process than to the workperformed by the Employer's unrepresented clericalemployees.Moreover, the employees sought by thePetitioner interrelate with the bindery and mailingdepartment employees it currently represents becausethe publications which are selected for distribution toadvertisers, editors, etc. by the inspectors come fromeither the bindery or mailing departments.